Citation Nr: 1510554	
Decision Date: 03/12/15    Archive Date: 03/24/15

DOCKET NO.  07-03 248A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to restoration of a 20 percent rating for non-displaced fracture, fifth metatarsal and right ankle, currently rated 10 percent disabling.

2.  Entitlement to an increased rating for non-displaced fracture, fifth metatarsal and right ankle, currently rated 20 percent disabling.

3.  Entitlement to service connection for left thoracic spine ganglioneuroma.

4.  Entitlement to service connection for left upper extremity neuropathy, claimed as secondary to left thoracic spine ganglioneuroma.

5.  Entitlement to service connection for degenerative lumbar spine disease.

(The issues of entitlement to compensation under 38 U.S.C.A. § 1151 (West 2014) for post-thoracotomy syndrome, latrogenic pneumothorax, atelatasis, pleurits, abdominal scar, and back scar, entitlement to restoration of a 20 percent rating for right knee bursitis and chondromalacia, currently rated 10 percent disabling, and entitlement to an initial rating of 10 percent for arthroscopy scars, right ankle, currently rated 0 percent disabling from March 30, 2011 to January 18, 2013 and 10 percent from that date, are the subject of a separate Board decision).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from August 1990 to October 1997.

This case comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In August 2006, the RO denied entitlement to service connection for a left thoracic spine ganglioneuroma, left upper extremity neuropathy, and degenerative lumbar spine disease.  The RO also reduced the rating for the Veteran's right ankle disability from 20 to 10 percent.  After the Veteran filed a timely notice of disagreement with these determinations, the RO also adjudicated the issue of whether the Veteran was entitled to a rating higher than 20 percent for his right ankle disability.  As the Veteran subsequently filed a substantive appeal and the Board took testimony on this issue, the Board finds that this issue is on appeal as well as those decided in the August 2006 rating decision.

In November 2014, the Veteran testified at a videoconference hearing before the undersigned; a transcript of that hearing is of record.

The Board notes that, although there is an October 2014 appointment of individual as claimant's representative (VA Form 21-22) reflecting that the veterans service organization listed on the title page is the Veteran's representative, there is also a November 2014 appointment of individual as claimant's representative (VA Form 21-22a) reflecting representation by an attorney as to the specific issues that are listed in parentheses on the title page.  The Board is therefore issuing separate decisions with regard to these issues.  BVA Directive 8430, § 14(c)(11) (where an appellant has different representatives on different issues, separate decisions will be issued on the matters addressed by each representative).

The issues of entitlement to an increased rating for non-displaced fracture, fifth metatarsal and right ankle and entitlement to service connection for left thoracic spine ganglioneuroma and for left upper extremity neuropathy, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran stated on the record during the November 2014 Board hearing that he wanted to withdraw his appeal from the denial of the claim for entitlement to service connection for degenerative lumbar spine disease.

2.  At the time of the effective date of reduction, November 1, 2006, the 20 percent disability rating for the Veteran's service-connected right ankle disability had been in effect for less than five years.

3.  At the time of the August 2006 rating decision reducing the rating for the Veteran's right ankle disability from 20 to 10 percent, the evidence did not show actual improvement in range of motion reasonably certain to be maintained under the ordinary conditions of life and work.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal from the denial of the claim for entitlement to service connection for degenerative lumbar spine disease have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).

2.  The RO's decision to reduce the rating for non-displaced fracture, fifth metatarsal and right ankle, from 20 to 10 percent, effective November 1, 2006, was improper, and restoration of the 20 percent rating is warranted.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.105(e), 3.344, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DCs) 5271-5284 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal

When asked during the November 2014 Board hearing about the claim for entitlement to service connection for degenerative lumbar spine disease, the Veteran replied, "Okay.  That one is kind of confused to me, okay, because I didn't even put that."  Hearing transcript, at 13-14.  He subsequently stated, "What I'm claiming is very different from what the VA is trying to tell me."  Id. at 15.  In response, the undersigned asked "should we withdraw the degenerative lumbar spine disease from the appeal," the Veteran responded "Um-hum," and the Veteran's representative stated, "Yes."  The undersigned asked the Veteran to "confirm," and the Veteran responded, "Okay."  Id. at 15.  As these questions and answers on the record at a hearing reflect that the Veteran wanted to withdraw his appeal from the denial of his claim for entitlement to service connection for degenerative lumbar spine disease, the Board does not have jurisdiction over this claim and it must be dismissed.  38 U.S.C.A. § 7105(d)(5); 38 C.F.R. § 20.204.
Restoration

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Rating Schedule.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  After a disability rating has been assigned, it may be reduced, but the circumstances under which rating reductions can occur are specifically limited and carefully circumscribed by VA regulations.  Dofflemyer v. Derwinski, 2 Vet. App. 277, 280 (1992).  In Brown v. Brown, 5 Vet. App. 413 (1993), the Court interpreted the provisions of 38 C.F.R. § 4.13 to require that in any rating reduction case, it must be ascertained, based upon a review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations.  Moreover, 38 C.F.R. §§ 4.2 and 4.10 provide that in any rating reduction case, not only must it be determined that an improvement in a disability has actually occurred, but also that that improvement in a disability has actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work.  Brown, 5 Vet. App. at 421.

The Veteran's non-displaced fracture, fifth metatarsal and right ankle is rated under 38 C.F.R. § 4.71a, Diagnostic Codes (DCs) 5271-5284.  DC 5271 provides for ratings for limitation of motion of the ankle, with a 10 percent rating for moderate limitation and a 20 percent rating for marked limitation.  DC 5284 provides for ratings for other foot injuries of 10, 20, and 30 percent, for moderate, moderately severe, and severe foot injuries, respectively.  

In a June 2004 rating decision, the rating for the Veteran's right ankle disability was increased to 20 percent based on marked limitation of motion, effective March 24, 2003.  In March 2006, the RO proposed reducing the Veteran's rating from 20 percent to 10 percent based on a finding that limitation of motion more nearly approximated moderate limitation.  In an August 2006 rating decision, the RO reduced the rating for the Veteran's right ankle disability from 20 to 10 percent, effective November 1, 2006.  The 20 percent rating was thus in effect for less than five years.

38 C.F.R. § 3.344(c), applicable to ratings such as this one in effect for less than five years, requires improvement before an evaluation is reduced.  Implicit in the regulations is that any improvement must be of such a nature as to warrant a change in the evaluation.  38 C.F.R. § 3.105(e) contains procedures that the RO must follow when reducing a rating, including issuance of a proposed reduction in rating and an opportunity for presentation of additional evidence.  As the Board will restore the 20 percent rating, however, consideration of whether the RO complied with these procedures is unnecessary.

Between the March 24, 2003 effective date of the 20 percent rating and the November 1, 2006 effective date of the reduction of the rating to 10 percent, there were three VA examinations that addressed the severity of the right ankle disability, in July 2003, October 2005, and July 2006.  On the July 2003 VA examination, dorsiflexion was 20 degrees with active and passive range of motion and plantar flexion is 45 degrees with active and passive range of motion. There was increased pain with 20 degrees dorsiflexion of the foot.  X-ray of the right ankle was normal.  On the October 2005 VA examination, the examiner indicated that range of motion was normal but did not give specific range of motion figures.  X-ray of the ankle was again normal.  On the July 2006 VA examination, plantar flexion was 0 to 25 degrees with pain starting at 25 degrees.  The examiner wrote, "This is due to his recent ankle sprain injury last week."  X-ray showed suspected small linear avulsion fracture off the lateral malleolus.

Although the July 2006 VA examiner attributed at least some of the Veteran's symptoms to a recent ankle sprain, the VA examinations and treatment records reflect that the Veteran used an ankle brace throughout this time period and complained of instability.  The July 2006 VA examiner did not consider the possibility that the fall was caused by instability due to the service connected right ankle disability.  Moreover, the specific range of motion figures for the right ankle between July 2003 and July 2006 did not vary so significantly as to warrant a finding that the limitation of motion was moderate rather than marked.  The Board therefore finds that the evidence is approximately evenly balanced as to whether there was actual improvement in range of motion reasonably certain to be maintained under the ordinary conditions of life and work.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, the criteria for reduction of the rating for the Veteran's right ankle disability have not been met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Entitlement to restoration of the 20 percent rating is therefore warranted.


ORDER

The appeal of the denial of the claim for entitlement to service connection for degenerative lumbar spine disease is dismissed.

Entitlement to restoration of a 20 percent rating for non-displaced fracture, fifth metatarsal and right ankle, currently rated 10 percent disabling, is granted, subject to controlling regulations governing the payment of monetary awards.


REMAND

As noted, the Veteran's non-displaced fracture, fifth metatarsal and right ankle is rated 20 percent under 38 C.F.R. § 4.71a, DCs 5271-5284.  In addition, regardless of the precise basis of the RO's rating, the Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  DC 5270 provides for ratings of 30 and 40 percent for ankylosis of the ankle, depending on its severity.  The most recent VA examination that specifically addressed the symptoms of the Veteran's non-displaced fracture, fifth metatarsal and right ankle (as opposed to right ankle scars or the right knee and leg) appears to be the July 2006 VA examination referenced above.  As VA's duty to assist a Veteran includes providing a thorough and contemporaneous examination when the record does not adequately reveal the current state of the Veteran's disability, Hart v. Mansfield, 21 Vet. App. 505, 508 (2007), the Board finds that a new VA examination is warranted as to the severity of this disability.

In addition, there are conflicting medical opinions as to the etiology of the Veteran's ganglioneuroma.  The Veteran contends that his ganglioneuroma was present in service although not diagnosed for approximately eight years thereafter.  The ganglioneuroma was not diagnosed until about 8 years after service.  The Veteran had gastrointestinal symptoms in service and is service connected for GERD, hiatal hernia, helicobacter pylon gastritis, and irritable bowel syndrome.  In support of his claim, he submitted an April 2007 private medical opinion by a neurosurgeon that indicated that the ganglioneuroma "derived from the autonomous nervous system is responsible for many of the symptoms that the patient is exhibiting: constipation alternating with diarrhea, enteral colics, and that the functional characteristics may produce catecholamines (giving rise to gastric problems due to excess production of chlorohydric acid, tendency to systemic hypertension, etc.), in addition to being hormonally active."  An August 2006 opinion from a different private neurologist similarly indicated that the ganglioneuroma was a cause of the gastrointestinal symptoms.  In contrast, a VA physician in October 2006 and March 2007 indicated that the gastrointestinal symptoms were not indicative of the presence of a ganglioneuroma.  Given the complex nature of the medical question involved and the conflicting evidence, the Board finds that the record is inadequate to decide the claim and an opinion from an endocrinologist or equivalent specialist is warranted.

Finally, as the Veteran is claiming that his left upper extremity neuropathy is due to his ganglioneuroma, the issues are inextricably intertwined and the claim for entitlement to service connection for left upper extremity neuropathy, claimed as secondary to left thoracic spine ganglioneuroma, must be remanded as well.  See Parker v. Brown, 7 Vet. App. 116 (1994) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  

Accordingly, the claims for entitlement to an increased rating for non-displaced fracture, fifth metatarsal and right ankle and for entitlement to service connection for left thoracic spine ganglioneuroma and left upper extremity neuropathy are REMANDED for the following action:

1.  Schedule the Veteran for a VA examination as to the severity of his non-displaced fracture, fifth metatarsal and right ankle.  All necessary tests should be conducted.

The claims file must be sent to the examiner for review.

The examination should be conducted in accordance with the current worksheet or disability benefits questionnaire.  The examiner should specifically indicate whether there is ankylosis of the right ankle and, if so, the precise degree in which the ankle is ankylosed.  In addition, the examiner should also specifically indicate whether, in his opinion, the severity of the Veteran's disability is best characterized as moderate, moderately severe, or severe.

A complete rationale should accompany any opinion provided.

2.  Schedule the Veteran for a VA examination by an endocrinologist or equivalent specialist as to the etiology of his left thoracic spine ganglioneuroma.  All necessary tests should be conducted.

The claims file must be sent to the examiner for review.

The examiner should indicate whether it is as least as likely as not (50 percent probability or more) that the Veteran's ganglioneuroma had its onset in service.  The examiner should specifically address the private neurosurgeons' August 2006 and April 2007 opinions and authorities cited therein, as well as the VA physician's October 2006 opinion and March 2007 addendum on the question of whether the gastrointestinal symptoms were at least as likely as not indicative of a left thoracic spine ganglioneuroma.

A complete rationale should accompany any opinion provided.

3.  After the above development has been completed, readjudicate the claims for entitlement to entitlement to an increased rating for non-displaced fracture, fifth metatarsal and right ankle and for entitlement to service connection for left thoracic spine ganglioneuroma and left upper extremity neuropathy.  If any benefit sought on appeal remains denied, furnish the Veteran and his attorney a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


